*802SENTENCIA
El caso de autos se inició mediante la presentación de veintiuna (21) acusaciones contra el Sr. Eduardo Reynolds Román por violaciones al Art. 18 de la Ley Núm. 8 de 5 de agosto de 1987 (9 L.P.R.A. sec. 3217),(1) la Sec. 2-205(e) de la Ley Núm. 141 de 20 de. julio de 1960, según enmendada por la Ley Núm. 104 de 15 de julio de 1988 (9 L.RR.A. see. 436(e))(2) y los Arts. 166 y 272 del Código Penal, 33 L.P.R.A. secs. 4272 y 4592.(3)
El acusado recurrido presentó una moción de supresión de evidencia y una moción de desestimación de los catorce (14) cargos imputados por violación a la Ley Núm. 141, supra, para convertirlos en uno (1) solo. Ambas fueron se-ñaladas para vista, durante la cual las partes presentaron la prueba testifical. Al concluir la vista, el tribunal les or-denó que presentaran los memoriales de derecho. El tribunal estimó probados los hechos siguientes:
El imputado sostiene que la evidencia con que cuenta el mi-nisterio público para sostener las acusaciones ... en [su] contra ... debe suprimirse, puesto que se obtuvo como parte de un alla-namiento sin orden, e irrazonable por parte de los funcionarios del orden público que intervinieron en este caso.
Para analizar esta alegación del acusado, es necesario hacer una relación suscinta de los hechos, para resolver si la inter-vención policíaca fue contraria a derecho.
El [Sr. Tomás] Ramos Librán visitó el Negociado de Vehículos Hurtados, para solicitar una investigación contra el Sr. Mid[d]ton Rodríguez. Alegó el señor Ramos [Librán] que [ellos] habían permutado sus vehículos, pero que el señor Rodríguez no había continuado pagando al Banco el carro adquirido. El señor Rodríguez alegó que había vendido el auto[móvil] a R & G *803Auto Brokers(4) y que el acusado le expidió un cheque sin fon-dos por seiscientos dólares ($600.00).(5)
Así las cosas, el agente [Luis] Díaz Carrillo(6) visitó el negocio del acusado con el [señor] Midton Rodríguez y un representante del Banco. El agente le solicitó al acusado su permiso de trafi-cante de vehículos y éste le mostró un permiso de ARPE y una patente municipal. No tenía el permiso de traficante exigido por la sección 436(a) del Título 9, expedido por el [Departamento de Transportación y Obras Públicas]. El agente indicó al imputado que estaba violando la Ley 104 y procedió a darle las advertencias. El policía le pidió examinar todos los expedientes de los vehículos del negocio y fotografió las oficinas. Se preparó un acta(7) y el agente se incautó de los expedientes y luego del [automóvil] vendido por el [señor] Midton Rodríguez. El testimonio [del] acusado establece que firmó el acta consin-tiendo al registro, por la coacción del agente y el temor a que éste se incautara de todos los vehículos.
Bajo esos hechos, el Tribunal Superior resolvió:
El agente tenía motivos fundados para creer que el acusado había cometido un delito en su presencial:] operar el negocio sin el debido permiso. Podía proceder al arresto, según lo establece la Regla 11 de las de Procedimiento Criminal. Además, el agente ya tenía motivos fundados para creer que el imputado había cometido un delito grave anteriormente, puesto que ha-bía expedido un cheque sin fondos para comprar el vehículo del [señor] Midton Rodríguez, apropiándose ilegalmente del mismo, violando así [el Art. 18(2) de la Ley Núm. 8 de 5 de agosto de 1987 (9 L.P.R.A. sec.] 3217(2)[:] Ley de Propiedad Vehicular.
Sin embargo, a[u]n cuando las circunstancias permitían el arresto, no son razonables para efectuar el registro de los expe-dientes de los vehículos, puesto que no eran las circunstancias especiales a que alude el caso de Pueblo v. Malavé González [120 D.P.R. 470, 478 (1988): registro incidental a un arresto válido]. El registro e incautación de los expedientes fue irrazo-nable; el agente debió obtener la orden judicial.
*804En cuanto al consentimiento al registro prestado por el acu-sado, éste estuvo viciado. La prueba sobre la renuncia ha de ser clara, demostrativa de que no existió coacción verdadera de clase alguna, directa o indirectamente. (Pueblo v. Acevedo Escobar, 112 D.P.R. 770, 776 (1982). La prueba demostró que el acusado consintió al registro ante el temor de que fuesen con-fiscados todos sus vehículos, por lo tanto, tampoco se activa esta excepción a los hechos ante nuestra consideración.
Así las cosas, el tribunal declaró con lugar la moción de desestimación y, en parte, la moción de supresión de evidencia.(8)
Inconforme con la decisión, recurre el Procurador General mediante un recurso de certiorari para impugnar la parte de la resolución que declaró con lugar la moción de supresión de evidencia.(9) Señala los siguientes errores:
A. Incurrió en error el Honorable Tribunal de instancia al darle curso a una moción de supresión de evidencia del impu-tado, basada en que éste habría entregado a la policía unos expedientes en contra de su voluntad por razón de sentirse coaccionado. La prueba desfilada sobre este extremo, sin embargo, no sólo no reveló el más mínimo indicio de coacción o coerción de parte del Estado, sino que además arrojó un docu-mento firmado por el propio imputado donde éste da fe de haber entregado voluntariamente los expedientes en cuestión.
B. Incurrió en error el Honorable Tribunal de instancia al resolver que el registro de los referidos expedientes fue irrazo-nable, porque supuestamente no estaban presentes las circuns-tancias que pudiesen sancionar un registro incidental a un arresto.
El 12 de agosto de 1992, le ordenamos a la parte recu-rrida que mostrara causa por la cual no deberíamos expe-dir el auto solicitado y revocar la resolución emitida por el tribunal de instancia. El acusado recurrido ha comparecido. Procedemos a resolver.
*805HH
Es norma reiterada por este Tribunal que todo registro y allanamiento que se realice sin existir una orden se presume irrazonable y, por ende, inválido. Pueblo v. Malavé González, 120 D.P.R. 470, 476 (1988); Pueblo v. Lebrón, 108 D.P.R. 324, 329 (1979). Por tal razón, le corresponde al Mi-nisterio Público presentar prueba para destruir dicha presunción. Pueblo v. Vázquez Méndez, 117 D.P.R. 170, 174 (1986); Pueblo v. Velazco Bracero, 128 D.P.R. 180 (1991). Esto es así porque, conforme a la Regla 14 de Evidencia, 32 L.P.R.A. Ap. IV, la parte contra la cual se establece una presunción viene obligada a ofrecer evidencia para refutar el hecho presumido, so pena de que el juzgador acepte la existencia del mismo. Pueblo v. Vázquez Méndez, supra, pág. 176. Tanto en la jurisprudencia federal como en la de Puerto Rico se han reconocido ciertas excepciones bajo las cuales resultan constitucionalmente válidos los registros, allanamientos e incautaciones sin orden judicial. El Minis-terio Público puede rebatir la presunción de ilegabilidad de un registro o allanamiento presentando prueba sobre las circunstancias especiales que le permitieron actuar sin orden. Pueblo v. Ramos Santos, 132 D.P.R. 363 (1992); Pueblo v. Vázquez Méndez, supra, págs. 176-177.
Una vez el Ministerio Público ha presentado prueba de las circunstancias especiales mediante las cuales llevó a cabo un registro o allanamiento sin orden, convirtiendo dicha intervención en legal y razonable, le corresponde al perjudicado presentar prueba de que no existieron tales circunstancias. Una de las circunstancias especiales o ex-cepción a la norma constitucional de que todo registro, in-cautación y allanamiento debe realizarse con una orden judicial, lo constituye el registro realizado a base de un consentimiento válido. Schneckloth v. Bustamante 412 U.S. 218 (1973); Chambers v. Maroney, 399 U.S. 42 (1970); Katz v. United States, 389 U.S. 347 (1967); Pueblo v. Ra*806mos Santos, supra; Pueblo v. Ramírez Lebrón, 123 D.P.R. 391 (1989). Sí una persona accede a un registro, contra el cual está protegido constitucionalmente, renuncia a la pro-tección y queda así validada la actuación gubernamental. El efecto concreto que esto tiene es que no progresaría una moción de supresión de evidencia con relación a una incau-tación producto de un registro consentido. E.L. Chiesa, De-recho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, Sec. 6.15A, pág. 424. Por tal razón, en un procedimiento de supresión de evidencia, una vez el acusado establece el hecho de que la evidencia objetada fue ocupada sin orden judicial previa de registro o allanamiento, le corresponde al Ministerio Público demos-trar que el registro y la incautación fue una intervención legal y razonable de los agentes del Estado ya que medió el consentimiento del perjudicado. Tiene que presentar prueba de las circunstancias en las cuales se prestó el consentimiento. Establecido lo anterior, el peso de la prueba recae sobre el promovente de la moción de supre-sión de evidencia. Pueblo v. Vázquez Méndez, supra. Es decir, el acusado tiene que presentar prueba de las circuns-tancias por las cuales alega que el consentimiento estuvo viciado. No basta con hacer una alegación general de que hubo uno de los vicios del consentimiento.
En Puerto Rico, la doctrina sobre los registros consenti-dos, según expuesta en Pueblo v. Acevedo Escobar, 112 D.P.R. 770 (1982), establece que la renuncia a la protección constitucional ha de hacerse por el titular de ésta, de forma expresa o implícita pero voluntaria. íd., pág. 777. Cuando el Estado pretende sostener la razonabilidad de un regis-tro, porque medió consentimiento, deberá probar que dicho consentimiento se obtuvo libre y voluntariamente.
Ahora bien, la determinación de si un registro es o no razonable depende de los hechos y las circunstancias espe-cíficas de cada caso; de “la atmósfera total”. Pueblo v. Acevedo Escobar, supra; Pueblo v. Costoso Caballero, 100 *807D.P.R. 147 (1971); Pueblo v. Riscard, 95 D.P.R. 405 (1967); Pueblo v. De Jesús Robles, 92 D.P.R. 345 (1965).
En Pueblo v. Malavé González, supra, págs. 473-474, al abordar la garantía contra registros y allanamientos, re-saltamos lo siguiente:
En este género de casos, como en tantos otros, hay colisión de intereses y nuestra tarea es luchar por hallar los modos de propiciar la armonía entre ellos. De un lado tenemos el interés histórico en proteger al ciudadano de los desmanes que provo-caron en primer término el establecimiento de la garantía. Del otro, se halla el interés en proteger a la sociedad de los estragos del crimen. Consideramos que el método más deseable de lo-grar el equilibrio necesario no consiste en la formulación de reglas mecánicas, excesivamente abarcadoras. Debemos distin-guir entre categorías de situaciones, adentrarnos en la atmós-fera total de cada caso para hallar el significado preciso, dentro de unas circunstancias específicas, de un concepto tan elusivo y volátil como es el de la razonabilidad. Nuestra tarea es conciliar los intereses en pugna y no permitir que uno pulverice al otro.
Esto es lo que persigue la doctrina al exigir un análisis objetivo de la totalidad de las circunstancias que preceden a un registro. Recuérdese que, aunque en Puerto Rico, el consentimiento prestado en un registro sin orden se deter-minará mediante un examen de si éste fue voluntario y si hubo ausencia de coacción, ya sea física o psicológica, dicha determinación tiene que hacerse mediante un análisis mi-nucioso de la totalidad de las circunstancias. En Pueblo v. Acevedo Escobar, supra, aludimos a tres (3) factores para determinar sobre si medió o no una renuncia al derecho constitucional ante un registro sin orden previa. Estos son: (1) si ha habido fuerza o violencia; (2) si el registro se rea-lizó después de un arresto, y (3) si se encontraban otras personas presentes. Sin embargo, señalamos que éstos son solo algunos de los factores determinantes Id., pág. 777; Pueblo v. Narváez Cruz, 121 D.P.R. 429, 444, (1988).
En la jurisdicción federal, la norma del consentimiento ha sido interpretada subsiguientemente para incluir una *808sene de factores adicionales para determinar la volunta-riedad del consentimiento.
En U.S. v. Chaidez, 906 F.2d 377, 381 (8vo Cir. 1990), se resumen de la manera siguiente:
Las siguientes características de la persona que ha dado el consentimiento son relevantes al momento de valorar la volun-tariedad del consentimiento prestado: (1) su edad ... (2) su in-teligencia promedio y su educación ... (3) si la persona estaba intoxicada o bajo la influencia de drogas, al momento del con-sentimiento ... (4) si la persona consintió luego de ser informada de su derecho de rehusarse a consentir o habérsele dado las advertencias ... y (5) si había sido arrestado anteriormente y, por lo tanto, tenía conocimiento de las protecciones que provee el sistema legal a los sospechosos de un delito ....
Al examinar el ambiente en el cual se prestó el consenti-miento, los tribunales deben examinar si la persona que con-sintió: (1) estaba detenida o fue interrogada por un período largo o corto de tiempo ... (2) fue amenazada, intimidada física-mente, o maltratada por la policía ... (3) si descansó en prome-sas o falsas representaciones realizadas por la policía ... (4) si estaba bajo custodia o arrestado cuando dio el consentimiento ... (5) estaba en un lugar público o aislado ... o (6) se rehusó al registro o se mantuvo en silencio mientras éste se realizaba .... (Traducción nuestra.)
Tomando en consideración el transfondo jurídico antes mencionado, pasemos a analizar los hechos de este caso.
rH HH
En el caso ante nuestra consideración, el Tribunal Superior erró al resolver que el consentimiento del imputado a entregar unos documentos que obraban en su poder es-tuvo viciado por responder a coacción.
En primer lugar, de la prueba presentada surge un do-cumento firmado por el imputado donde éste señala que entregó los documentos voluntariamente.
En segundo lugar, de la prueba presentada no surge una posible coacción de tal magnitud que viciara el consen-timiento del imputado. No surge que haya sido una coac-*809ción amparada en la fuerza o la violencia. La única alusión escueta de la supuesta coacción es que el acusado consintió al registro ante el temor de que fuesen confiscados todos sus vehículos. No surge que el agente le amenazara con confiscarle los vehículos o si sencillamente le informó que le podían ser confiscados los automóviles. Anunció que, de hecho, es correcto, ya que la Policía puede confiscar una propiedad utilizada en relación con la comisión de delitos relacionados con la Ley de vehículos y Tránsito de Puerto Rico. Art. 2 de la Ley Núm. 93 de 13 de julio de 1988, según enmendada, Ley Uniforme de Confiscaciones, 34 L.P.R.A. see. 1723. Relacionado con esto mismo, consideramos que no puede razonable ni legítimamente concebirse que el im-putado se sintiera coaccionado, cuando la prueba demostró que él mismo admitió que no poseía la licencia para trafi-car con vehículos de motor según lo requiere la ley. A base de esta actividad, en abierta contravención a la ley, la Po-licía tenía la facultad de incautarse de los vehículos que poseía el acusado, y cualquier manifestación del agente en ese sentido no era, per se, coercitiva.
Al analizar los hechos de este caso, a la luz de los facto-res expuestos en Pueblo v. Acevedo Escobar, supra, encon-tramos que el ambiente imperante no fue coaccionante o intimidante y que, por consiguiente, el consentimiento fue libre y voluntario. No surge de la prueba que mediara vio-lencia o intimidación por parte del agente de la Policía.
El imputado tampoco estaba bajo arresto ni hay indicios de que su libertad estuviera restringida. Pueblo v. Pacheco Baéz, 130 D.P.R. 664 (1992). Tampoco estuvo sujeto a un interrogatorio bajo custodia. Pueblo v. López Guzmán, 131 D.P.R. 867 (1992). Éste se encontraba en su negocio ante la presencia de un solo agente de la Policía y de un represen-tante del Banco.
De otro lado, siguiendo los criterios resumidos en U.S. v. Chaidez, supra, referentes a las características de la persona que presta el consentimiento, encontramos que el Sr. *810Reynolds Román es una persona adulta, de inteligencia y educación promedio, quien se dedica al negocio de venta de automóviles. Por lo tanto, éste debía conocer los requisitos que establece la Ley de Vehículos de Motor y del Tránsito para llevar a cabo este tipo de negocio.(10) No era un desco-nocedor o un inexperto en esos asuntos. Estaba en perfecto estado de consciencia. El agente le impartió las adverten-cias Miranda tan pronto como el acusado le informó que no poseía la licencia de traficante de vehículos de motor.
En cuanto al ambiente imperante al momento de pres-tar el consentimiento, surge de las determinaciones de he-chos realizadas por el tribunal de instancia que el acusado no estaba detenido, arrestado o bajo custodia, ni sujeto a un interrogatorio por parte del agente. No se alegó ni pre-sentó evidencia de violencia o coacción por parte del agente. Solamente se hace alusión al “temor” de que le con-fiscaran todos los vehículos. El consentimiento se hizo ex-presamente en la propiedad del acusado, en donde única-mente estaba presente el agente y un representante del banco. Cabe señalar que varias jurisdicciones en Estados Unidos han sostenido la validez del consentimiento de un acusado para que se lleve a cabo un registro cuando éste ha sido precedido por declaraciones incriminatorias(11) o cuando el acusado cooperó con los oficiales o los ayudó a realizar el registro.(12)
*811A la luz de un análisis objetivo de la totalidad de las circunstancias que precedieron el registro, Pueblo v. Pacheco Báez, supra, y Pueblo v. Tribunal Superior, 98 D.P.R. 675 (1970), resolvemos que el consentimiento prestado fue expreso, libre e inteligente y, por lo tanto, voluntario.
Por todo lo antes expuesto, se dicta sentencia revocando la resolución emitida por el Tribunal Superior, Sala de San Juan.(13)
Así lo pronunció, manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López concurrió sin opinión escrita. El Juez Asociado Señor Her-nández Denton emitió una opinión disidente, a la cual se unió el Juez Presidente Señor Andréu García. El Juez Aso-ciado Señor Fuster Berlingeri disintió sin opinión escrita.
(Fdo.) Francisco R. Agrait Liado Secretario General

 Apropiarse ilegalmente, sin violencia ni intimidación, de un vehículo de motor perteneciente a otra persona.


 Operar un negocio de traficante de vehículos de motor y arrastre sin licencia.


 Apropiación ilegal agravada y posesión y traspaso de documentos falsificados.


 Este negocio pertenece al Sr. Reynolds Román.


 De la prueba presentada surge que el cheque fue expedido por la cantidad de doscientos cincuenta dólares ($250).


 El agente es Sargento de la Policía.


 En ésta se hizo constar que el Sr. Reynolds Román le entregaba voluntaria-mente los expedientes al agente y que le permitía tomar fotos del lugar.


 El tribunal mantuvo la admisibilidad del vehículo confiscado.


 El Pueblo acató la parte de la resolución que desestimó los catorce (14) cargos imputados para convertirlos en uno (1) solo.


 Ei Procurador General señala en su alegato que el acusado adujo que no le hacía falta para operar su negocio la licencia requerida por la Ley Núm. 104 de 15 de julio de 1988 (9 L.P.R.A. sec. 436(a), (e) y (f)) porque él no traficaba con vehículos. Argüyó que entendía por “traficar”, el importar y vender carros nuevos y no así el hacer transacciones comerciales en vehículos de motor previamente vendidos y financiados. El acusado señaló en su memorial de derecho presentado en el tribunal de instancia que entendía que para ser un intermediario (broker) no se requiere la licencia para operar un negocio de venta.


 Rhodes v. State, 120 S.W.2d 1070 (1938); People v. Davis, 309 P.2d 1 (Cal. 1957); Stratton v. Commonwealth, 263 S.W.2d 99 (Ky. 1953); Anderson v. State, 205 A.2d 281 (1964); People v. Guyette, 41 Cal.Rptr. 875 (1964); State v. Bindhammer, 209 A.2d 124 (1965).


 United States v. Berryman, 717 F.2d 650 (1er Cir. 1983); United States v. Moeller, 644 F.2d 518 (5to Cir. 1981); United States v. Valencia, 645 F.2d 1158 (2do Cir. 1980); United States v. Wiener, 534 F.2d 15 (2do Cir. 1976); United States v. *811Ruyle, 524 F.2d 1133 (6to Cir. 1975); United States v. Filipponio, 561 F. Supp. 750 (N.D. Ill.1983); United States v. Luc-Thirion, 501 F. Supp. 875 (E.D. N.Y. 1980); United States v. Miller, 442 F. Supp. 742 (D. Maine 1977); Application of Santos, 400 F. Supp. 784 (M.D. Pa. 1975).


 La decisión a que llegamos hace innecesario expresarnos sobre el segundo error señalado.